DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the applied prior art is considered to be the closest to Applicant’s invention, and it does not read on the structural (said cavity is defined by the disc portion and the truncated-cone portion) or the functional (movement means configured for pushing first coolant from the truncated-cone portion to the disc portion) limitations of claim 3, and nor would the skilled artisan be motivated to provide these limitations without improper hindsight of Applicant’s invention.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: claim 5 recites sufficient structure that cannot be found in the combination of Eggers in view of Buckley.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particle accelerator (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 1 shows a connection 7 for an attached particle accelerator but clearly does not show a particle accelerator.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow casing being sealed (end of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the Figures show the hollow casing 2 being sealed. For example, Fig. 2 shows hollowing casing 2 pointing to an empty white space that has no perimeters. It is unclear how this space is intended to be sealed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the truncated cone portion 12 is pointing to empty white space and is not pointing to a truncated cone.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because 2a, 3a, 11, and 11a are all pointing to the same object (Fig. 1).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to because 2, 28, and 26 are all pointing to the same object (Fig. 1).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 12, 4, 3, 2b, and 13 are all pointing to the same object (Fig. 1).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because 11, 11a, and 2a are all pointing to the same area (Fig. 2).  
(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 3b and the lower 6 are pointing to the same object (Fig. 2).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 8 and 20 are pointing to the same object (Fig. 2).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 6 and 11 are pointing to the same object (Fig. 3).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 3a is supposed to be the wall central region but it is pointing to the same object as the central axis A (Fig. 2). In other words, 3a is not pointing to an actual physical wall structure. .  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
The drawings are objected to because 3a is supposed to be the wall central region and 3b the peripheral wall region, but looking at Fig. 1, 3b is in a more “central” region than 3a.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 4 is described in the Specification (top of page 3) as containing water, but looking at Figure 1, because of the poor quality of the Drawings, it is unclear where the water is located. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: external cover is referred to as both 25 and 16 on page 13; 4 is cited as the case, the cavity, and the second base; reference numeral 3 is used to cite the wall, the part, and the disc portion; 13 is used to cite the base, the disc portion, and the second base; 17 is cited as both the target and the sample to be irradiated; 2a is cited as the first end and the second end; 7 is used to cite both the accelerator and the first coolant fluid; disc portion is cited as 11, 13, and 3.  
Appropriate correction is required.
Claim Objections
Claims 2–11 are objected to because of the following informalities:  the preambles of each dependent claim should be amended to “The apparatus…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claimed terms are being interpreted under 112(f):  	movement means in claim 1 refers to a bearing1 or art-known equivalents (Spec page 10, lines 6–9),  	vacuum-sealing means in claim 9 refers to a combination of all of the following: a rotating seal, an external cover, and a vacuum pump or art-known equivalents (Spec, page 12, line 24 – page 13, line 9), and  	external cooling means in claim 1 refers to a second coolant fluid or art-known equivalents (Spec page 10, line 11). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship among the external environment, the hollow casing, the cavity, and the first coolant fluid. Looking at Figure 1, it is entirely unclear where these structures are located relative to each other. If 2 is the hollow casing, but 4 is the cavity with the fluid in it, then how is the fluid inside the casing 2? In Figure 1, the fluid appears to be below the casing 2. Where in Figure 1 is the “external environment”? 
Thelightly" in claim 1 is a relative term which renders the claim indefinite.  The term "lightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner can find no guidance in the disclosure for what amount of touching is considered “lightly” versus otherwise, and there appears to be no consensus among ordinary skilled artisans on this point.
Claim 1 recites “movement means [corresponding to a bearing per the Spec] configured for rotating said hollow casing about said central axis by forcing said first coolant fluid to lightly touch internally said wall at said active layer for cooling said hollow casing.” This claim is unclear because it is unclear how the fluid “lightly touching” the wall could cause the desired rotation. If the fluid is “lightly” touching the wall, then it is insufficient to force the entire hollow casing to rotate, and is certainly insufficient to allow the entire hollow casing to rotate in a predictable manner that would be useful for neutron beam generation.  	Additionally, this limitation appears to recite that the fluid is both providing the rotating as well as the cooling, and it is unclear if this is intended.  	Additionally still, the Specification at page 10, lines 7–9 recites that the movement means (bearings) “ease the hollow casing 2 rotation.” This is the opposite of what the claim says. The claim states that the movement means is responsible for the rotation, but the Specification says that the movement means impedes the rotation.  	For the purposes of examination, Examiner can only assume that the “by forcing” was intended to recite “and forcing.” 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship among the hollow casing, the first end, the second end, the disc portion and its upper and lower surface, the wall, and the edge. (page 5, lines 5–8), however, seems to imply that the hollow casing 2, the disc 11, 11a, 11b, 11c, and wall 3 are all the same component.  	It is acceptable to refer to different portions of a single component, e.g., 11a is a portion of 11. However, it these all refer to a single component, then different terms and numbers should not be used, i.e., “wall 3,” “disc 11,” and “hollow casing 2.” 
Claim 8 recites the limitation "said seat".  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As (b) rejections, the “movement means” in claim 1 is recited as being responsible for the rotation of the hollow casing. However, the Specification (page 10, lines 7–9) recites, instead, that the movement means impedes the rotation. Moreover, this section also states that the movement means comprises bearings, which is used for the structure corresponding to the 112(f) evocation. The skilled artisan cannot take a bearing and both rotate a hollow casing and impede its rotation. It is unclear how a bearing would perform either of these functions. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(a) for its dependency upon an above–rejected claim and for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers (US 5,392,319).
Regarding claim 1, Eggers teaches (Fig. 10) an apparatus for generating neutrons comprising: (26’, 80’, 84’) having a central axis and configured for rotating about said central axis (col. 12, l. 33), said hollow casing comprising a wall (e.g., walls of 26’, 80’, 84’) having a central region substantially at the central 5axis and a peripheral region external to said central region, said wall defining a cavity (e.g., the space inside 26’, 80’, 84’), said cavity being configured for containing one first coolant fluid (202, 204);  	- an active layer (116’) positioned at least partially on said peripheral region externally to said cavity, said active layer being configured for realizing a neutron-generating reaction;  	- at least a particle accelerator (16’) configured for directing an ion beam (22’) on said active layer to 10activate said reaction;  	- movement means (98’) configured for rotating said hollow casing about said central axis [and] forcing said first coolant fluid to lightly touch internally said wall at said active layer for cooling said hollow casing;  	- external cooling means (206) configured for externally cooling the hollow casing, said external 15cooling means comprising a second coolant fluid lightly touching externally at least partially said wall (206 cools tubes 84’);  	-said hollow casing is sealed with respect to an external environment for retaining said first coolant fluid within said cavity (e.g., 26’, 80’, 84’ are sealed with respect to the environment outside of 12’—the coolant inside these hollow casing portions is physically shielded from the environment outside of 12’; “the housing [12’] serves to isolate the system components from operating personnel as well as a patient during conventional use,” col. 6, ll. 2–4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Buckley (US 2006/0050832).
Regarding claim 2, Eggers anticipates all the elements of the parent claim and additionally teaches wherein said hollow casing extends longitudinally along the central axis between one first end and one second end (e.g., left and right), said hollow casing having: (116’, Fig. 10 or 261, Fig. 14) at the first end, said disc portion having an upper surface, a lower surface and an edge arranged between said upper surface and said lower surface, said upper surface, 25said lower surface and said edge defining at least in part said wall (e.g., a part on top of 26’). 
Eggers does not explicitly teach a truncated-cone shape. 
Buckley does. 
16 Buckley is in the same art area of target assemblies for irradiation and teaches (Fig. 4) a target assembly having a truncated-cone portion (“frustoconical configuration,” ¶ 31) extended along the central axis, said truncated-cone portion having a base at said second end (e.g., the right or the left) and a side wall connected to said base and connectable to the lower surface of Eggers’ disc portion, said base and said side wall defining at least in part said wall. A purpose for this teaching is, as described by Buckley (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.” 
The combination of the cone shape of Buckley with the carriage 26’ of Eggers would have produced a rotating target carriage having a truncated cone shape, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Eggers, a person of ordinary skill would have predicted that combining Buckley’s cone shape with Eggers' hollow carriage would have produced Applicant's claimed invention of a frustoconical target carriage. The skilled person’s motivation for the combination would have been the expectation of, as described by (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.”   

Regarding claim 4, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and this combination additionally teaches wherein said truncated-cone portion is tapered (Buckley, Fig. 4) for directing the first coolant fluid into said disc portion at said edge (as combined above, Buckley’s tapered shape will direct the fluid therein towards the target disc of Eggers, which is located on the periphery of the carriage 26’ whose shape has been modified above). The skilled artisan would have been motivated to utilize this tapered shape in order to, as described by Buckley (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.”   

Regarding claim 6, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein said active layer is positioned on said disc portion near said edge (e.g., Fig. 14, active layer 276 is on disc portion 261 near the edge).

Regarding claim 7, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches that it comprises a seat (e.g., cavity within 261, Fig. 14)
Regarding claim 8, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein said edge of said disc 5portion has a circumferential recess (266) defining said seat.


Regarding claim 9, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches:  	- vacuum-sealing means (56’, 12’, 36’) fixed with respect to said hollow casing and configured for 10maintaining vacuum between said particle accelerator and at least said disc portion to realize a neutron-generating reaction.

Regarding claim 10, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein said vacuum-sealing means comprise: 15 	- at least a rotating seal (56’) configured for maintaining vacuum externally with respect to the disc portion of the hollow casing.

Regarding claim 11, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein said central axis of said hollow casing is substantially vertical, said disc portion being positioned above said 20truncated-cone portion (the disc portion 116’ from Fig. 10 of Eggers is on top of the carriage 26’ whose shape has been modified per above).

Conclusion
(571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 defined as “A device that supports a component which rotates (a shaft), slides, or oscillates in or on it”.  A Dictionary of Mechanical Engineering. Oxford University Press.